Exhibit 10.9

















A G R E E M E N T
between


BRISTOL METALS, L.L.C.
and
UNITED STEELWORKERS
LOCAL 4586


February 1, 2015


Printed in the U.S.A.




















































--------------------------------------------------------------------------------



 
TABLE OF CONTENTS
 
 
 
 
 
 
ABSENTEEISM
49


 
 
BEREAVEMENT LEAVE
65


 
 
CHECK OFF PROVISIONS
6


 
 
GENERAL
58


 
 
GRIEVANCE PROCEDURE
53


 
 
GROUP INSURANCE
62


 
 
HOLIDAYS
38


 
 
HOURS OF WORK
33


 
 
JURY DUTY
64


 
 
LEAVE OF ABSENCE
57


 
 
MANAGEMENT
5


 
 
NO DISCRIMINATION
12


 
 
PAC CHECK OFF PROVISION
6


 
 
PENSION AGREEMENT
63


 
 
PROFIT SHARING PLAN
19


 
 
RECOGNITION
3


 
 
SAFETY AND HEALTH
50


 
 
SENIORITY
40


 
 
SHIFT ASSIGNMENTS & SHIFT PREFERENCE
9


 
 
SHOP COMMITTEE
52


 
 
SUPERVISORY EMPLOYEES
57


 
 
TERMINATION
66


 
 
VACATIONS
23


 
 
VOCATIONAL TRAINING
63


 
 
WAGES
13


 











































--------------------------------------------------------------------------------



P R E A M B L E
THIS AGREEMENT, dated February 1, 2015, is entered into between BRISTOL METALS,
L.L.C., Bristol, Tennessee (hereinafter referred to as the Company), and the
UNITED STEELWORKERS on behalf of Local 4586 (hereinafter referred to as the
Union).
It is the intent and purpose of the parties hereto that this agreement will
promote and improve industrial and economic relationships between the employees
and the Company, and to set forth herein the basic agreement covering rates of
pay, hours of work and conditions of employment to be observed between the
parties hereto.


ARTICLE 1 - Recognition
As a result of the election, supervised by the National Labor Relations Board of
April 5, 1951 and May 5, 1954, and the Decision in Case No. 10-UC- 23, January
10, 1969, the Company recognizes the United Steelworkers, as the sole exclusive
bargaining agency for all fabrication, production and maintenance employees at
the Company’s Bristol, Tennessee Plant, excluding all office, clerical,
technical, professional, supervisory and custodial employees, as defined in the
National Labor Relations Act.
1.The Company and the Union agree to attempt the settlement of all grievances at
lowest levels possible, and the Union agrees to conserve as much of the
Company’s time as possible, in the disposition of complaints
2.It is understood that all provisions of this Agreement are subject to existing
Federal, State and Local Laws.
3.In order to insure maximum, uninterrupted production during the term of this
contract, the Company will not lock out its employees on account of labor
differences and the Union on its behalf and on behalf of its agents,
representatives, employees and members, individually and collectively, agrees
there will be no strikes of any kind or nature, including sympathy strikes,
during the term of this contract.
4.In the event of such a strike or threat thereof, the Company, while hereby
preserving all the rights and remedies it may have at law or equity, will notify
the Union promptly, which in turn, will exert all maximum efforts to prevent or
terminate any such strike activity or conduct.
5.Any employee who engages in such prohibited conduct may be disciplined or
discharged at the sole discretion of the Company, and such decision will not be
reviewable under the grievance-arbitration procedures of the contract, except on
the question of whether the grieving employee actually participated, actively or
passively, in such conduct; or whether such employee was irrationally
disciplined or discharged.


ARTICLE 2 - Management
1.The Union agrees that, subject to the other provisions of this agreement, the
function of Management belongs solely to the Company, and that it will not
interfere with the Company’s free exercise of this function.
2.The function of Management includes, among other things: The right to select
and to hire new employees; the right to direct the work forces; the right to
formulate reasonable plant rules; the right to discipline, suspend, discharge
for cause, transfer, demote or promote, and the right to relieve employees of
their duty because of lack of work, lack of skill or inefficiency, in such
manner as to promote the efficient operation of the plant; and the right to
assign work to employees; to decide the number and location of its plants; to
determine the products to be manufactured, including the means and processes of
manufacturing and to introduce new or improved production methods or facilities
and except to the extent provided for in this agreement, the Company reserves
and retains, solely and exclusively, all of its inherent rights to manage the
business as such rights existed prior to the execution of this agreement.


ARTICLE 3 - Check Off Provisions
Upon receipt of voluntary written authorization from any employee in the form to
be provided by the Union, the Company will deduct from the earnings of said
employee his weekly membership dues in the Union under the following procedure:
The greater amount of Five Dollars or an amount equal to .6461% of the
employee’s total earnings in the immediately prior week not to exceed 2.8 times
an employee’s average hourly earnings in the immediate prior month and .02 cents
per hour for all full hours included in total earnings. Such authorization may
be in the following form:






--------------------------------------------------------------------------------



[form.jpg]
Pursuant to this authorization and assignment, please deduct from my pay each
month, while I am in employment within the collective bargaining unit in the
Company, monthly dues, assessments and (if owing by me) an initiation fee each
as designated by the Treasurer of the International Union, as my membership dues
in said Union.
The afore said membership dues shall be remitted promptly by you to the
International Treasurer of the United Steelworkers, or its lawful successor at
the address which he authorizes, in writing, for that purpose.
The assignment and authorization shall be effective and cannot be canceled for a
period of one year from the date appearing above or until the termination date
of the current collective bargaining agreement between the Company and the
Union, whichever occurs sooner.
I hereby voluntarily authorize you to continue the above authorization and
assignment in effect after the expiration of the shorter of the periods above
specified, for further successive periods of one (1) year from such date. I
agree that this authorization and assignment shall become effective and cannot
be canceled by me during any such years, but that I may cancel and revoke by
giving to the Local Union President and appropriate management representative of
the plant in which I am then employed, an individual written notice signed by me
and which shall be postmarked or received by the Union and the Company within
fifteen days following the expiration of any such year or within the fifteen
days following the termination date of any collective bargaining agreement
between the Company and the Union covering my employment if such date shall
occur within one of such annual periods. Such notice of revocation shall become
effective respecting the dues for the month following the month in which such
written notice is given; a copy of any such notice will be given by me to the
Financial Secretary of the Local Union.


Local Union No. ___________________    
United Steelworkers Signature ___________________    
Witness___________________    
Check No. ___________________    
Ledger No. ___________________


The Union shall indemnify and save the Company harmless against any and all
claims, demands, suits or other form of liabilities that rise out of or by
reason of action taken by the Company in reliance on the aforementioned written
assignment or for the purpose of complying with any of the provisions of this
section.




--------------------------------------------------------------------------------



The Union shall submit to the Company at its request a list of its members; such
list shall not be required more often than three month intervals. The Company
will furnish a designated officer or individual of the Local Union each month as
expeditiously as reasonably practicable, two (2) copies of the names of the
employees from whose earnings such deductions have been made, along with the
amounts of money so deducted.


ARTICLE 4 - PAC Check-off Authorization
The Company agrees that it will check-off and transmit to the Treasurer of the
United Steelworkers Political Action Committee (USW PAC) voluntary contributions
to the USW Political Action Fund from the earnings of those employees who
voluntarily authorize such contributions on forms provided for that purpose by
the USW PAC. The amount and timing of such check-off deductions and the
transmittal of such voluntary contributions shall be as specified in such forms
and in conformance with any applicable state or federal statue.
The signing of such USW PAC check-off form and the making of such voluntary
annual contributions are not conditions of membership in the Union or of
employment with the Company.
The Union shall indemnify and save the Company harmless against any and all
claims, demands, suits or other forms of liability that shall arise out of or by
reason of action taken or not taken by the Company for the purpose complying
with any of the provisions of this Section.
The United Steelworkers Political Action Committee supports various candidates
for federal and other elective office, is connected with the United
Steelworkers, a labor organization, and solicits and accepts only voluntary
contributions, which are deposited in an account separate and segregated from
the dues fund of the Union, in its own fund raising efforts and in joint fund
raising efforts with the AFL- CIO and its Committee on Political Education.
In cases where a deduction is made which duplicates a payment already made to
the union by an employee, or where a deduction is not in conformity with the
provisions of the Union Constitution and Bylaws or the National Labor Relations
Act, refunds to the employee will be made by the local Union.


ARTICLE 5 - No Discrimination
It is agreed that there shall be no discrimination as provided in applicable
State and Federal Statutes, against any employee by the Union or the Company
because of race, color, religion, national origin, sex, age, or memberships or
non-membership in a labor organization.
The parties recognize that the individuals covered by this Agreement are
likewise covered by the Family and Medical Leave Act of 1993, and that the
Company will abide the Act which provides for up to twelve (12) weeks of unpaid
leave per year for employees in appropriate circumstances.


ARTICLE 6 - Wages
The various jobs within the following classifications shall be:


 
JOB CLASSIFICATION
 
JOBS IN CLASSIFICATION
 
 
1
 
General Helper
 
 
 
 
Fit-Up Helper
 
 
 
 
Press Operator Helper
 
 
 
 
7-1/2 Ton Overhead Crane
 
 
 
 
10 Ton Overhead Crane
 
 
 
 
All other small machine operators
 
 
 
 
 
 
 
2
 
Yard Tractor Driver
 
 
 
 
Fork Lift Operator
 
 
 
 
Maintenance Apprentice
 
 
 
 
Crane Hookup
 
 
 
 
Tack & Spot Welding
 
 
 
 
Pickle Tank Washer
 





--------------------------------------------------------------------------------



 
 
 
Doall Saw Operator
 
 
 
 
Storekeeper
 
 
 
 
Shipping & Receiving
 
 
 
 
Warehouse Operator Helper
 
 
 
 
Sand Belt Operator
 
 
 
 
 
 
 
3
 
Power Press Brake Helper
 
 
 
 
Power Shear Helper
 
 
 
 
Inspector
 
 
 
 
500 Ton Forming Press Operator
 
 
 
 
Ajax Furnace
 
 
 
 
Gas Furnace Operator
 
 
 
 
Car Furnace Operator
 
 
 
 
Pipe Sizing
 
 
 
 
Pipe Sizing Press Operator
 
 
 
 
Pipe Plasma Burner
 
 
 
 
Plate Plasma Burner
 
 
 
 
Template Operator
 
 
 
 
Rotary Straightener
 
 
 
 
Neutralizing Operator
 
 
 
 
Raw Material Receiver
 
 
 
 
PM Helper
 
 
 
 
Planisher (165 mill)
 
 
 
 
Machine Beveler
 
 
 
 
Pickle Tank Operator
 
 
 
 
Pipe Marker Operator
 
 
 
 
Warehouse Operator
 
 
 
 
Hydro Tester Operator
 
 
 
 
 
 
 
4
 
Power Press Brake Operator
 
 
 
 
Power Shear Operator
 
 
 
 
Power Roll, Tank Head, and Angel Roll Operator
 
 
 
 
Mobile Crane Operator
 
 
 
 
Batch and Boom Welder
 
 
 
 
X-Ray Tech
 
 
 
 
Neutralizing Technician
 
 
 
 
Material Receiving Technician
 
 
 
 
Shipping Tech
 
 
 
 
 
 
 
5
 
Continuous Auto Mills
 
 
 
 
Roll Room Technician
 
 
 
 
 
 
 
6
 
Boring Mill Operator
 
 
 
 
Fit-Up
 
 
 
 
QC Senior Lab Tech
 
 
 
 
Hand Welder
 





--------------------------------------------------------------------------------



 
 
 
Level 3 Radiographer
 
 
 
 
(X-Ray)
 
 
 
 
PM Technician
 
 
 
 
 
 
 
7
 
Maintenance Mechanic
 
 
 
 
Maintenance Electrician
 
 
 
 
Special Projects Mechanic
 



RATES
Rates of pay for the foregoing classifications are set forth in Appendix “A”.
Rates shown in the various Columns of Appendix “A” shall become effective as
follows: Column 1, February 1, 2015; Column 2, February 7, 2016; Column 3,
February 5, 2017; Column 4, February 4, 2018; Column 5; February 3, 2019.
All job classifications deleted will be restored to the classification where
located at the time of deletion, if the Company brings the job back. Employees
in Classifications 2 and 4 can bid on job vacancies in Classifications 2+ and
4+. Cross bids are permitted for + classifications, bids and test bids.
Classification 6 and 7 are excluded from this provision.


RATES FOR NEW JOBS & CHANGED JOBS
When the Company establishes a new job in the bargaining unit, it shall
temporarily place it in a classification in line with the wage scale of similar
work in jobs covered by this Agreement.
After a reasonable period of time allowed for perfecting the procedures and the
machine or equipment involved, and when the job becomes fully operational, that
is, is functioning normally in the production process, the Company will
provisionally place it in a classification in line with the wage rate for
similar work in jobs covered by this Agreement.
If no one in the classification is available to fill the job, it shall be posted
for bids in the normal manner.
The provisional classification for such a job will remain in effect for sixty
days from the time the provisional classification is made. If, after the sixty
day period, the Company deems the classification to be proper and accurate and
the Company notifies the Union in writing, and no grievance is filed by the
Union within five calendar days after the end of the sixty day period, the
provisional classification will be considered the permanent classification for
the job.
If during the term of this Agreement a significant and substantial change in job
content in a job has been effected by the Company to the extent that the wage
rate has become inappropriate as compared to the wage rate for similar jobs
covered by this Agreement, and the Company fails to reclassify the job, the
Union may request the Company to review the circumstances in conference with the
Union.
Retroactive pay will be paid, including agreed to amounts, where jointly decided
between the Company and Union. The Union has the right to grieve and arbitrate
per the CBA.


ARTICLE 7 - Shift Assignments & Shift Preference
The Company will staff all shifts on the basis of the employee’s preference of
shifts, taking into account his classification, skills and experience and plant
seniority as vacancies occur. However, the junior qualified employee may be
assigned to a particular shift when in the judgment of the Company, his skills
and experience are needed to provide a balance of skills and experience between
the shifts, and such will promote the efficient operation of the plant.
When such an assignment takes place, however, and the employee who was assigned
possesses sufficient plant seniority to work on a different shift of his
preference, after a period of thirty days on such assignment he may apply for a
shift of his preference within his department based on his plant seniority,
classification, skill and experience, provided that such application may be made
by the employee only once in any six (6) calendar month period and provided that
an employee with the necessary skill and experience, who possesses less plant
seniority, is available to replace him. Under such circumstances, the Company
will train a junior employee. Subject to the foregoing conditions but in
addition to the above applications, application for shift preference may be made
throughout the plant once each year during a period of two consecutive calendar
weeks to be designated by the Company.
The parties hereto agree it is not the intention of the parties to abuse the
assignment of employees between shifts, and that the company agrees to confer
with the Union upon request concerning alleged abuse. The Company will make a
reasonable effort to train employees who wish to exercise shift preference. A
premium rate of $.30 per hour will be paid for workers assigned to second shift.
A premium rate of $.35 per hour will be paid for workers assigned to third
shift.






--------------------------------------------------------------------------------



ARTICLE 8 - Profit Sharing Plan
Reason for the Profit Sharing Plan
The manufacture and sale of stainless steel pipe and fittings is a highly
competitive business with many domestic as well as foreign producers. Because
worldwide productive capacity is much greater than demand, prices for these
products will continue to be under pressure. Under these conditions, the only
way we can produce profits is by working together to control costs and operate
efficiently. It is hoped that this profit sharing plan (“plan”), which is
effective only during the term of this agreement, will:
1.Motivate every employee eligible under the plan to improve his or her
performance and help in every way they can to produce profits.
2.Reward employees for their efforts by paying them a share of Brismet profits
as additional remuneration over and above their wages and salaries.
Who Participates
Every production, maintenance and supervisory employee who is assigned to pipe
and fittings manufacturing (Departments 75 and 72), hereinafter called Brismet,
and who:
1.Is a full-time employee that has completed 90 days of full-time employment
2.Is employed at the end of any quarter for which a distribution is paid
3.Is employed by the Company or on layoff at the time any distribution is paid
for the first, second, third and fourth quarter unless termination was due to
retirement or disability for which the employee received benefits under the
Company’s corresponding benefit plan; and
4.Is employed by the Company at the end of the fiscal year in question unless
termination was due to retirement or disability for which the employee received
benefits under the Company’s corresponding benefit plan
Source of Pool
Six percent (6%) of Brismet’s operating earnings before income taxes as
reflected in the corporate accounting records and financial statements will form
a pool to be distributed to eligible employees. Such earnings are to be the sole
source of contributions to the pool. Revenues and expenses will be allocated to
Brismet using accounting methods which the Company believes, at its sole
discretion, most accurately reflect Brismet’s profits.
Allocation of Pool to Employees
The pool will be divided so that every eligible employee gets the same percent
of his or her straight- time pay (excluding all overtime) that all other
eligible employees receive. Only wages earned after 90 days of full-time
employment will be included for purposes of calculating the distribution made to
an employee.
When Distribution Will Be Paid
Profits for each fiscal year and any related distribution will not be finally
determined until completion of the annual audit by the Company’s outside
certified public accountants. However, in order to give employees the
opportunity to receive their distributions sooner, any distributions will be
made according to the following schedule:
1.Approximately 45 days after the end of the Company’s fiscal first, second and
third quarters for each fiscal year, the Company will pay 75% of any estimated
distributions for each quarter based on Brismet’s cumulative earnings.
2.Approximately 75 days after the Company’s fiscal year-end, but in no event
sooner than the completion of the Company’s audit, distributions will be made
for the year less any previous quarterly payments. Should the actual
distributions for the year be less than the previous payments, employees will
not be asked to return the overpayment.
Qualifying as a Bona Fide Profit Sharing Plan
It is agreed that the inclusion of this plan in the collective bargaining
agreement and its implementation is conditioned upon the plan being qualified as
a bona fide “profit sharing plan” under 29
C.F.R. Part 549.






--------------------------------------------------------------------------------



ARTICLE 9 - Vacations/Paid Time Off
All eligible employees on the payroll of the Company on June 1st of a Vacation
Year who have been in the Company’s employ for twelve (12) consecutive months or
more on June 1st of the Vacation Year shall be entitled to a vacation with pay
in accordance with the following:


 
Accumulated Seniority
Days of Vacation
 
 
Less than a year
Partial
 
 
1 year but less than 3 years
1 week (40 hours)
 
 
3 years but less than 10 years
2 weeks (80 hours)
 
 
10 years but less than 20 years
3 weeks (120 hours)
 
 
20 years or more
4 weeks (160 hours)
 



Employees continuously on the payroll on June 1 with less than 1 year of
seniority and who have satisfactorily completed the 90 day probationary period
shall receive partial vacation pay equal to one- twelfth (1/12) of forty hours
pay at his regular rate for each full month of uninterrupted service prior to
the initial June 1 eligibility date or receive the equivalent vacation time off.
This partial vacation will be paid on the first pay day after the initial
eligibility date.
Employees who have not completed the 90-day probationary period prior to the
initial June 1 eligibility date must satisfactorily complete the probationary
period prior to receiving any partial vacation pay. Upon successful completion
of the probationary period, such employees shall receive partial vacation pay
equal to one-twelfth (1/12) of forty hours pay at his regular rate for each full
month of uninterrupted service prior to the initial eligibility date. This
partial vacation pay will be paid on the first day after the employee has
satisfactorily completed the probationary period. Each of the forgoing elections
is conditioned upon the employee being otherwise eligible for the vacation
benefits described herein. Thereafter, the normal eligibility rules will apply.
Where an employee otherwise would be eligible for an additional week (40 hours)
of vacation benefit under the above schedule for the June 1 eligibility date,
such employee shall receive vacation with pay for the amount of vacation benefit
for which he is eligible plus partial vacation pay equal to one-twelfth (1/12th)
of forty (40) hours pay at his regular hourly rate for each full month of
uninterrupted service between the employee’s anniversary date of hire and June 1
of the current year or receive the equivalent vacation benefit time off.
The above vacation table was changed during December 9, 2004 contract
negotiations. The change to the vacation benefit is not retroactive and shall be
implemented beginning June 1, 2005.
All vacations will be allowed and must be taken during the twelve (12) months or
vacation year after an employee becomes eligible. EXAMPLE: An employee who is
eligible for one (1) week on June 1, 2010, will be given and must take his
weeks’ vacation prior to June 1, 2011.
Vacations are not cumulative. Vacation period may be designated by the Company
to meet the operating needs of the Plant and may be designated during a one or
two week period in which the plant may be closed for vacation. Notice to this
effect shall be posted each year during the last seven days of March. Provided,
the Company agrees not to close the plant for vacation period during a week in
which July 4 is observed as a holiday under the terms of this Agreement.
In the event a decision is made not to close down the plant for vacation,
employees will be granted vacations on the basis of seniority as far as
possible, subject to the efficient operating requirements of the plant.
Employees with more than two weeks’ vacation will have priority over junior
employees for two weeks’ vacation period.
All requests for choice of vacation period shall be made by employees, in
writing, and to which they shall be bound, between the 15th and 20th day of
April, and the Company, after consultation with the Union, will announce by May
1, whether the request will be honored or not. Employees will be reminded of
this requirement during the last seven days of March.
An employee may elect to waive his vacation time off and receive vacation pay in
lieu thereof, by requesting such between the 15th and 20th day of April. Under
such circumstances, vacation pay will be paid at the end of the first full week
in June.
Upon retirement, a retiring employee shall be entitled to receive a pro-rated
portion of his or her vacation allotment for the coming year, based upon the
observed vacation year (June 1 to May 31). The amount of such payment shall be
computed by determining the amount of vacation time that the employee would have
received had he remained on the payroll until June 1 and pro-rating such amount
based upon the number of months of active employment on the employee’s part
between June 1 in one calendar year and May 31 of the next calendar year. Such
amount shall be paid after the next vacation year commences on June 1. EXAMPLE:
Employee A retires December 1, 2009. Had he remained on the payroll until June
1, 2010, he would have received four weeks of vacation which he could have taken
between June 1, 2010 and May 31, 2011. Upon retirement on June 1, 2010, he would
receive payment for two weeks of vacation computed as follows: 6 months of
active employment (June 1,




--------------------------------------------------------------------------------



2009 - December 1, 2009) divided by 12 potential months of employment (June 1,
2009 - May 31, 2010) = ½; ½ x 4 weeks’ vacation = 2 weeks’ vacation.


ELIGIBILITY
An employee must have been employed twelve (12) consecutive months and worked a
minimum of 1,200 hours during those twelve (12) months prior to June 1st in
order to be eligible for a vacation 1 week (40 hours).
An employee must have been employed thirty- six (36) consecutive months and
worked a minimum of 1,200 hours during the twelve (12) month period prior to
June 1st in order to be eligible for a vacation of two (2) weeks (40
hours/week). This may consist of two separate periods one (1) week (40 hours) as
designated by the Company.
An employee must have been employed one hundred twenty (120) consecutive months
and worked a minimum of 1,200 hours during the twelve (12) month period prior to
June 1st in order to be eligible for a vacation of three (3) weeks (40
hours/week). This may consist of three separate periods one (1) week (40 hours)
as designated by the Company.
An employee must have been employed two hundred forty (240) consecutive months
and worked a minimum of 1,200 hours during the twelve (12) month period prior to
June 1st in order to be eligible for a vacation of four (4) weeks (40
hours/week). This may consist of four separate periods one (1) week (40 hours)
as designated by the Company.
For the purpose of determining whether 1,200 or more hours have been worked,
time lost due to an injury arising out of Company employment, jury duty or due
to absence from work while on vacation under the agreement, shall be added to
the actual hours the employee worked, at the rate of eight (8) , ten (10) or
twelve (12) hours per day but not less than forty (40) or more than forty-eight
(48) hours per week (if his job has operated at 48 hours per week during his
absence.)
An employee who is laid off, quits or is discharged, and who meets the
eligibility requirements for vacation and has not had a vacation after becoming
eligible therefore shall receive his vacation pay at the time of such layoff,
quit or discharge.
Time lost by an employee for a period of at least an entire payroll week, due to
a bona fide sickness supported by a physician’s certificate or other unusual
hardship, acceptable to the Company, may be applied to any vacation time to
which such employee is entitled if the employee so requests.
Employees will receive pay for holidays as defined in this agreement occurring
during vacation period, unless an election has been made under the paragraph
following immediately.
Holidays, legal or otherwise, which may occur during the time an employee is on
vacation shall not extend the employee’s vacation period. Provided, however,
that any employee who elects to receive time off for a holiday, as defined in
this Agreement, which occurs during his vacation period, may at the time of this
election prior to his/her vacation designate another day, more than thirty (30)
days after his vacation period, and be entitled to time off on that day, having
already received holiday pay. Provided, further, that no more than five (5)
percent of the employees shall be permitted to elect any one alternate day, and
that no premium shall attach, in any manner, to such holiday. The vacation pay
for a vacation of one or more weeks shall be forty (40) hours pay per week at
the employee’s regular hourly rate.
The vacation pay will be paid on the regular payday for the period of the
employee’s vacation. However, an employee may receive vacation pay (40 hours)
before he leaves for vacation time off provided such request is made in writing
to the Company at least fourteen (14) days prior to the date his vacation is
scheduled to start.
For the employee who requests that vacation be applied because of time lost due
to bona fide sickness as described above, the vacation shall be paid on the
first regular payday occurring not less than ten (10) days following the date
this employee makes such request.
In the event of death of an employee after becoming eligible for a vacation but
before taking a vacation, the amount of vacation pay to which he would have been
entitled shall be paid to his proper legal representative.
Employees can reserve vacation time to be used one day at a time. Employees with
a total of four (4) weeks of vacation time can reserve two (2) weeks (80 hours)
of vacation and employees with less than four (4) weeks of vacation time can
reserve one (1) week (40 hours) of vacation. These days of vacation have to be
taken in whole days depending on the employee’s regular work schedule. For
example: If an employee’s regular work schedule is for an eight (8) hour work
day, then his day at a time vacation will be eight (8) hours. If an employee’s
regular work schedule is for ten (10) hour work day, then his day at a time
vacation will be ten (10) hours. Days at a time vacation are not subject to
being paid prior to the employee taking the vacation time off. Employees
requesting a day at a time vacation have to schedule the vacation day prior to
the day requested. Two weeks’ notice is preferred.
Employees who have completed the 90 day probationary period are eligible for
personal days. One personal day is allowed every six (6) months. The six (6)
month periods are June 1st - November 30th and December 1st - May 31st. Personal
days cannot be carried over into the next six (6) month period. Un-used personal
days will be paid at the end of each six (6) month period at the employee’s
regular hourly rate. Personal days are intended to help employees with scheduled
activities such as doctor and dentist appointments, school activities, etc.
Prior notice of absence is expected when possible. The employee will receive
time off depending on his regular work day schedule. For example: If the
employee’s regular work day is (8) hours the




--------------------------------------------------------------------------------



employee will receive eights (8) hours pay. If the employee’s regular work day
is ten (10) hours the employee will receive ten (10) hours pay. Personal Days do
not count as hours worked, therefore personal days do not count toward the 40
hours required before overtime starts to accumulate.


ARTICLE 10 - Hours of Work
1.Eight (8), ten (10), or twelve (12) consecutive hours (exclusive of lunch
period) shall constitute a standard day’s work and forty (40) hours shall
constitute a standard week’s work. The Company shall determine the starting and
quitting time and the number of hours to be worked. However, before the starting
time is changed from 7:00 a.m., the Company will confer with the Union. Eight
(8), ten (10), twelve (12) consecutive hours plus lunch periods, within any
period of twenty- four (24) hours, shall constitute a shift.
2.All time worked over forty (40) hours in any one week, shall be paid for at
the rate of time and one- half.
3.The opportunity for overtime work assignments shall be based on seniority
among qualified employees in the classification in which overtime work is being
performed.
An employee absent from work for any reason on the day that daily overtime is
assigned will be deemed to have had an opportunity to perform overtime work.
Equalization of overtime work shall be based on a calendar month-to-month cycle.
Any employee believing he has been unreasonably denied an equal opportunity for
overtime work during any calendar month may raise the question under Article 16.
The “date of origin” under Paragraph 1 (a) of that Article shall be the last day
of the calendar month in which the alleged unequal treatment took place.
If it is decided that the employee’s allegation has merit, the employee will be
placed in a preferential position to perform overtime turns sufficient to remedy
the unequal treatment.
When notice is given concerning casual overtime worked two (2) hours before the
end of an employee’s shift, on any day the Company may require employees to
perform overtime work to the extent of securing the number of employees for
which overtime work is assigned, based on the inverse order of seniority among
qualified employees plant wide in the classification in which overtime work is
being performed. For weekend overtime the Company will give a one and one-half
(1½) days’ notice for 1st shift employees and give a two (2) days’ notice for
2nd and 3rd shift employees. For example: Weekend overtime work for 8 hour
shifts (Monday through Friday) will require a notification by the end of 1st
shift on Thursday for 1st and 2nd shift and on Wednesday for 3rd shift. Overtime
work for 10 hour shifts (Monday through Thursday) will require a notification by
lunch break of 1st shift on Wednesday for 1st and 2nd shifts. If the Company
does not notify the affected employee as required above, the affected employee
will be considered not scheduled to work weekend overtime. Weekend overtime
greater than six hours will include paid lunch.
However, first choice for casual overtime work shall be given to the employee or
employees actually performing the work on the day on which the overtime is
necessary.
Employees refusing under such circumstances to perform overtime work will be
subject to discharge.
Casual overtime, or daily overtime, is that work outside regular working hours,
which occurs from time to time, and which is not pre-scheduled.
Scheduled overtime is that work which is pre-scheduled no later than the
previous day, generally by department or larger entities, and becomes a part of
the scheduled workday.
4.Employees who have not been notified at quitting time and are called in for
work after completion of their regular scheduled workday shall receive a minimum
of four (4) hours’ pay at his regular hourly rate.
5.When it becomes necessary, the Company will make every effort to notify the
employees of reduced working schedules by posted or individual notices on or
before the close of the previous day’s shift. Should the Company not so notify
and an employee reports for work the next morning, he shall be allowed to work
at least four (4) hours at his regular hourly rate or be paid for four (4) hours
if work is not available which he can do. Employees who were not at work the
preceding day may not claim this benefit. In cases of emergency beyond the
control of the employer, or absence of an employee at time of notice, it may not
be possible to give advance notice of lack of work. In such cases, there will be
no “call-in” pay for employees reporting to work.
6.All payroll will be made via direct deposit. Direct deposits of employee’s pay
shall be weekly and paid every Friday. Direct deposits will be computed Monday
through Sunday inclusive of hours worked of the preceding week.
7.Double time will be paid for hours worked on Sunday, except for hours worked
on Sunday by an employee whose regular shift begins on Saturday and ends on
Sunday or begins on Sunday and ends on Monday. There will be no duplication of
pay under this provision and any other provision.






--------------------------------------------------------------------------------



REST PERIODS
Employees shall be granted two (2) rest periods per day not to exceed ten (10)
minutes each, one during the earlier part of the shift and one during the later
part of the shift. The times at which such rest periods are taken are to be
determined by the employee’s foreman or other designated Management
representatives. The employees working on the continuous tube mills are required
to work during the foregoing rest periods and will receive additional pay for
such periods equal to their regular straight time rate of pay.


ARTICLE 11 - Holidays
1.The following days shall be recognized as holidays for the purpose of this
Agreement: New Year’s Day, Good Friday, Memorial Day, Independence Day, Labor
Day, Thanksgiving Day, Day after Thanksgiving, Day before Christmas, Christmas
Day.
When any of these holidays fall on a Saturday or Sunday, Friday or the following
Monday will be recognized as a holiday.
2.Employees shall be paid for the holidays provided they meet all of the
following eligibility requirements:
a.If the holiday falls on a day on which the employee would normally have been
scheduled to work had a holiday not occurred, the Company shall not disqualify
such employee by changing such normal schedules for the purpose of avoiding
payment for the holiday.
b.Except during his authorized vacation period, the employee’s working at least
eight hours during the week in which the holiday occurs.
c.An employee who is scheduled and agrees to work on a holiday and is absent for
any reason except sickness, death in the family, or some similar extraordinary
circumstance is not eligible for holiday pay.
d.The holiday pay shall be at the employee’s regular hourly rate for eight (8)
hours.
e.It is the policy of the Company to avoid working on holidays covered by this
contract. No work will be performed on these holidays unless absolutely
necessary to meet customer delivery requirements. Two and one-half times will be
paid for hours worked on these holidays. It is understood that this two and
one-half times includes the regular holiday pay to which an employee would be
entitled had he not worked and that there will be no duplication of pay under
this provision and any other provision.


ARTICLE 12 - Seniority
1.For purposes of this Agreement, plant-wide seniority shall prevail for
transfers, recalls, layoff, promotions, demotions, and shift preference as
vacancies occur subject to giving consideration to the qualifications, which
shall include experience, ability, physical fitness, and efficiency required by
the job. A seniority list of all employees shall be supplied by the Company to
the Union each three (3) months, which, if not questioned by the Union within
seven (7) calendar days after receipt, shall be conclusive for the purposes of
this Agreement. A seniority list and classifications will be posted on the first
day of each month.
2.An employee shall lose his seniority under the following conditions:
a.If he resigns or voluntarily quits;
b.If he is terminated for just cause;
c.If he has less than two (2) years seniority at the time of layoff and remains
in layoff status for more than one (1) year;
d.If he has two (2) or more years of seniority at the time of the layoff and
remains in layoff status for more than three (3) years.
e.If he fails to return to work upon the expiration of an approved leave of
absence or his vacation;
f.If he fails to return to work at the appropriate time upon being recalled from
layoff;
g.If he has not been actively employed due to disability twenty-four (24)
consecutive months.
3.All newly hired employees shall be considered to be on probation for a period
of ninety (90) working days. The duration of the probationary period may be
extended by mutual agreement of the Company and the Union. At the end of the
probationary period, the employee’s seniority should be measured from his or her
most recent hire date. Probationary employees may be discharged without recourse
to the Grievance and Arbitration procedures. During the probationary period, the
employee shall not be eligible to participate in employee benefit programs or
the receive pay for any time not actually worked, such as vacation or holiday,
as may be available to employees who have completed their probationary period.


LAYOFFS
1.When a reduction of forces is necessary, the Company will post the names of
the employees to be laid off two (2) days,




--------------------------------------------------------------------------------



excluding Saturdays, Sundays, or holidays, prior to such reduction, unless
cancellations of orders, changes in customer’s requirements, breakdown,
accidents or other emergency makes such notice impossible. A copy of the posted
list of employees to be laid off will be given to the local Union at the time of
posting. Any questions of grievance arising from such reduction of forces must,
if possible, be presented within the two (2) day period of such notice.
2.During periods of layoff or cutback the Company will adjust the active work
force by transferring employees, on the basis of seniority, to other
classifications where needed, and for which they are qualified to immediately
perform the full requirements of the job available; provided however that for
available jobs in Classification 1 the employees affected need only have minimum
qualifications which are defined as not requiring direct supervision, and
requiring no more than familiarity instruction. In either case, qualifications
will be determined on the basis of the affected employee having previously bid
on the classification and performed the available job; temporary transfers
thereto; previous experience; individual knowledge, physical abilities; and
skills.
Applying the foregoing provisions, such transfers shall be made within the
department in which the layoff or cutback has occurred. Only in the event such
transfers cannot be effected within the department are such transfers to take
place outside the department, pursuant to the foregoing provisions. In the event
an employee otherwise would transfer to a classification within his department
which is more than three (3) job classifications below his present
classification, such employee may elect to be transferred outside the department
pursuant to the foregoing provisions, Classifications and incumbents of
classifications within a particular department are determined solely by the
Company on the basis of the type of product normally worked upon by the
employees in their respective classification. If a job is eliminated, the
employee shall be trained in that classification and not removed from that
classification. Departments are to be pipe manufacturing and maintenance.


RECALL
When the work force is to be increased, qualified employees in a classification
on layoff will be recalled before additional hiring is accomplished for that
classification.
In recalling employees, the Company will notify employees to be recalled by
telephone, if feasible, of the date on which they are expected to return to
work. If personal contact is not made by telephone, the Company will notify
employees to be recalled by Certified Mail, Return Receipt Requested, mailed to
the last address given by the employee to the Company.
It will be the responsibility of the employee to notify the Company by
telephone, if feasible, of his intention to return to work on the designated
date before 4:00 p.m. of the second day following delivery of the Company’s
certified letter.
If contact by telephone is not feasible, the employee shall notify the Company
of his intention to return to work on the designated date by notifying the
Company by Certified Mail, Return Receipt Requested, which shall be mailed prior
to the end of the second day following the delivery of the Company’s certified
letter.
In the interim period, or in the event of an emergency, the Company may recall
any employee for a period not to exceed three (3) days, provided efforts for the
emergency recalls are made by seniority.
When recall is complete, it is the sense of the parties that employees will be
returned to the classifications they held prior to layoff, if sufficient work in
their classification is available.


JOB VACANCIES AND PROMOTIONS
New jobs, classifications or vacancies, which are not filled by stand-by
employees, other than additional general helpers and laborers will be posted
(two copies) on the Bulletin Board for a period of three (3) workdays.
Applications for such opportunities shall be made on both copies (one for the
Company, one for the Union) during this three day period, and may be withdrawn
only prior to the time the award is made. If the job is not a full-time job, it
shall be posted in the same manner and called a stand-by job, and when the job
becomes a full-time job, the employee who successfully bids the stand-by job for
that operation shall automatically become the full-time operator. Standby
operators shall be paid the same and considered on the same basis as full-time
operators while they are performing the duties of the full-time operators. A
stand-by operator shall be considered a full-time operator when the job becomes
a full-time job or when he works over fifty percent (50%) of his time on the job
for any six (6) month period.
An employee will be given a reasonable trial period on a new job or in a new
classification. If retained therein at the end of thirty days (sixty days for
welding operators), it will be presumed the employee is qualified. If deemed
unsatisfactory prior thereto, he will be returned to the job he held prior to
the bid. Other employees affected by a move of this type will likewise be
returned to their previous job.
An employee may bid downward to a lower paying job, when biding on a new job,
classification or vacancy, for health reasons only. In such downward bid, he
must be presently fully qualified to perform the work without additional
training. If successful in such bid, the employee will not be permitted to bid
in either direction on any job a full 12 calendar month period from the time he
began work on the lower paying job.




--------------------------------------------------------------------------------



An employee who has been cut back from an earlier classification during a
cutback or layoff period may elect to remain in the classification to which he
was cut back with withdrawal. Withdrawals are permitted in only two
circumstances - withdrawal of a bid before an award is made; and the type
withdrawal set forth in this paragraph.
At the beginning of this contract term, the Company will designate those
employees who are presently stand-by operators, and may from time to time post
other stand-by jobs for bid. When a job has no stand-by operator, or when a
stand-by operator is not available, that is, not at work on the premises at the
time, temporary vacancies may be filled without regard to seniority for a period
of thirty (30) days in filling a temporary vacancy, and employee working
regularly at a job in a lower classification, but who has previously worked
regularly at the temporarily vacant job, will, if he has seniority over other
employees similarly situated, be given preference over other employees in
filling the temporary vacancy. However, if such vacancy continues beyond thirty
(30) days because of illness, leave of absence, vacation or other cause of the
employee regularly assigned to the job, then the Shop Committee and Management
will meet in an effort to fill the vacancy either by continuing the employee
temporarily selected or selecting another employee for such additional period of
time as may be agreed upon. If such vacancy cannot be filled from among
employees within the bargaining unit then the Company may employee a new
employee to fill the job. Employees who are transferred from their regular job
in order to fill a temporary vacancy as described above will be paid their
regular rate or the rate of the job to which they are transferred, whichever is
higher.
In lieu of actually moving the proper employee to the temporary vacancy, the
Company, in its discretion, may elect to compensate the employee for the
difference in compensation involved. Compensation will be limited to one
employee.
A stand-by operator, or any employee, who takes the job of an operator, or any
other employee, on a temporary basis--that is, when the operator or other
employee is absent because of illness, leave of absence, vacation, or other such
temporary absence-
-shall acquire no rights to such job over the operator or other employee,
regardless of seniority.
In the event it is determined that no present employee with seniority is
qualified to fill the position in question, then the Company may hire a new
employee to fill the position.
An employee may bid on a posted job when absent from work, if not on extended
disability, by contacting the Local Union President. The Company will supply the
Local Union President the names of employees that are not present when a job is
posted.


ARTICLE 13 - Absenteeism
1.To maintain efficient production schedules, the parties insist on regular,
punctual attendance of all employees.
2.Chronic absenteeism or chronic tardiness will be cause for discharge or other
disciplinary action.
3.An employee who has previous knowledge of an expected absence from work shall
notify the Company in advance of such absence.
In emergency situations, or where unexpected events cause an absence from work,
an employee must notify the Company as soon as possible on the day of such
absence and provide the reason therefore.
Employees who fail to provide notice, as provided above, for three successive
workdays shall be considered as voluntary quits.


ARTICLE 14 - Safety and Health
1.Both parties to this Agreement will strive to improve the safety conditions
for the protection of employees and to agree to police this provision so as to
insure against unnecessary injury to the employee and costly interruption to
operation. Neither party will uphold needless nor careless acts calculated to
injure an employee or his fellow workers.
2.The Company will furnish without cost to the employees all protective
equipment deemed necessary by the Company. All such items shall be checked out
to the employee who shall be responsible for its safekeeping and care. Failure
of this responsibility by the employee shall result in the cost of the item
being deducted from his next check. The Company will pay a differential of
$75.00 per pair for Safety Shoes, purchased and worn regularly by employees
while on duty. Employees who regularly work in the pickling operation will be
eligible to receive this payment twice per year. Should employees be required by
law to wear hard hats and ear plugs, they will be furnished by the Company. The
Company will supply cold weather clothing to employees assigned to jobs that
requires them to be outdoors on a daily basis.
3.The Union shall designate at least two (2) safety committeemen in the Plant.
These committeemen shall be part of the Plant’s safety committee which shall
meet monthly with the company’s representative in an effort to improve safety
conditions and practices in the Plant.
4.An employee shall not be required to work on a job which will be dangerous to
life or limb. The Company agrees to equip a satisfactory First Aid Station.
5.Should an employee suffer a job-related, compensable injury, he shall be paid
for the balance of the day on which the injury occurred.




--------------------------------------------------------------------------------



ARTICLE 15- Shop Committee
1.The Union Shop Committee shall consist of not more than four (4) members, one
of whom shall be designated as Chairman. There may be one additional
committeeman for the night shift.
2.The Union Shop Committee shall be recognized as the Plant Grievance Committee
and all disputes resulting from the application and/or interpretation of this
agreement shall be handled by said Committee with the assistance of the Union
International Representative in cases where such assistance is deemed necessary
by the Committee.
3.The Union shall notify the Company in writing of the names of the Shop
Committee, and the Company shall furnish in writing to the Union the names of
its Supervisors.


ARTICLE 16 - Grievance Procedure
1.All grievance and/or disputes arising out of the application or interpretation
of the provisions of the Agreement shall be handled in accordance with the
following procedure. Employees may be discharged during their probationary
period without recourse to the grievance and arbitration procedures.
a.The aggrieved employee shall register his grievance within two (2) workdays
from the date of origin of his alleged grievance with his immediate foreman, or
he may request his foreman to call the grievance committeeman in his area and
the committeeman shall be called as soon as possible, but not later than the end
of the shift in which the request is made.
b.Failing satisfactory adjustment within two workdays after being presented to
the immediate foreman, the grievance shall be reduced to writing by the Shop
Committee and appealed to the Superintendent within two (2) workdays thereafter
and the Superintendent shall forthwith offer to meet with the Shop Committee
within two (2) workdays for the purpose of adjusting said grievance. The
Superintendent shall within two (2) workdays after such meeting has been held
give a written acceptance to the grievance.
c.Failing satisfactory adjustment in Step b., the President of the Company or
his designated representative shall be notified in writing within five (5) days
after the written answer provided for in Step has been received. The President
of the Company or his designated representative shall meet with the Shop
Committee and the International Representative on the 2nd and/or 4th Monday of
each month to discuss grievances for which a formal appeal has been made. These
meetings may be held on other dates which may be more convenient to the parties
by mutual agreement. The President of the Company or his designated
Representative shall, within five (5) days after such meeting has been held,
give written answer to the Shop Committee with a copy to the International
Representative.
d.Should a grievance fail to be settled as provided above, either party may
submit the matter to arbitration by giving written notice of its desire to do so
to the other party. The Arbitrator shall be selected in the following manner:
The Company and the Union shall jointly request the Federal Mediation and
Conciliation Service to name seven (7) available Arbitrators. Chosen by a toss
of a coin, the winner shall strike the name of one Arbitrator, and alternately
each party shall strike another, the remaining last name to be the person to
serve as the Arbitrator.
e.The Arbitrator shall promptly inquire into all matters affecting the complaint
and shall within thirty (30) days of his appointment render his decision in
writing, and said decision shall be final and binding upon the parties to this
Agreement. One half of the expense of the Arbitrator shall be paid by each
party.
f.Arbitrated matters shall be confined to the meaning and application of the
provisions of this Agreement.
2.The Union International Representative may be requested to, and shall have the
right to; assist in the adjustment of any and all grievances after Step b. of
the grievance procedure has been invoked.
3.The Union International Representative shall have access to the Company’s
property during working hours for the purpose of ascertaining if the provisions
of the Agreement are being complied with. The Union International Representative
shall obtain from the Company, specific authorization for each visit and such
visits shall be subject to such regulations as may be made from time to time by
the Company.
4.The Company will not impose regulations which will exclude the Union
International Representative from its property, nor render ineffective the
intent of the foregoing paragraph.
5.Grievances not reduced to writing by the Shop Committee and not appealed to
the superintendent within six (6) workdays from the date of origin of the
alleged grievance shall not be considered under this grievance procedure.
When a negative answer is given to a grievance at any step, or when no answer is
given to a grievance at any step, the appeal to the next step must be
accomplished within the time limits set forth. Otherwise, the appeal shall be
deemed to have been waived.
The aggrieved employee may be present at all steps of the grievance procedure.
In group grievances, the group may be represented by not more than two
employees.






--------------------------------------------------------------------------------



ARTICLE 17 - Leave of Absence
Upon written request of the Union, a leave of absence without pay will be
granted to any employee to serve as a full-time representative of the Union.
Leave of absence shall be for a period of one (1) year, subject to annual
renewal by mutual agreement. In no event will the number of employees so serving
exceed one. Employees serving as full-time representatives of the Union shall
maintain and accumulate seniority. The Company will not arbitrarily withhold
leaves of absence without pay to not more than five (5) employees to attend
Union, State or National Conventions and Conferences. An employee may request up
to 30 day personal leave of absence per Company policy.


ARTICLE 18 - Supervisory Employees
Supervisory employees shall not perform work on any hourly rated job
classification if the result would be to displace an employee in the bargaining
unit, but this will not prevent such work: (1) in emergency; (2) when regular
employees are not available, including such times as when employees are being
called in; (3) In the instruction or training of employees; (4) in testing
materials and production; and (5) in the performance of necessary work when
production difficulties are encountered.
Lead persons shall be appointed by, and serve at, the discretion of management.
Lead persons have supervisory authority only when their supervisor is absent
from the plant or away from the work area, including his office, for an extended
period of time. An employee has the right to refuse a Leadman position.


ARTICLE 19 - General
1.The Company will provide a Union Bulletin Board in a suitable location in the
Plant and will post thereon notices of Union Meetings and Union activities as
may be submitted by the Union for such posting.
2.The parties hereto agree that there shall be no Union activities on Company
time, except that which is specifically provided for in this Agreement.
3.The Company agrees that it will furnish all present and new employees with a
copy of the current contract between the Company and the Union. And the Union
will be included in the new hire orientation. They will also be furnished with
copies of the Insurance Program. The Company will pay the cost of printing these
booklets which shall have the Union Label.
4.The Company agrees that all employees will be furnished a copy of the current
Shop and Safety Rules for which they will acknowledge receipt by their
signature.
5.The Company agrees to furnish the Secretary of the Local Union with a list of
separations from employment and new hires on a monthly basis.
6.When circumstances permit, deductions will be made from payments to employees
for Virginia State Income Tax.
7.No contract or agreement affecting the employees of this Company to whom this
Agreement applies shall be entered into between the Company and any employee or
group of employees other than their certified representative, that will in any
way conflict with or supersede this Agreement or any extension thereof.
8.When the Company adopts a plant rule or changes a plant rule, the Company will
inform the Union prior to posting and immediately furnish a copy to the Local
Union President.
The rule will be presumed to be valid and in force when posted. If the Union
desires to challenge the rule because it is deemed in conflict with the terms of
this Agreement, it must do so in writing within five (5) calendar days of the
time a copy was furnished to the Union. Otherwise, the rule shall, in fact, be
valid.
9.Employees who have been continuously employed for one year at the time of
entering the Armed Forces of the United States under the Universal Military
Training and Service act shall receive two (2) weeks’ pay, based on the
employee’s average earnings for the preceding six months.
The Company and the Union agree to follow the provisions of the Universal
Military Training and Service Act, as amended, in connection with the
reinstatement of employees of the Company who have been discharged from the
military and naval services of the United States.
10.A Labor-Management Participation Team Program will be implemented as soon as
practicable.
11.The Union may review any new test developed in-house by the Company after the
effective date of the Agreement and make suggestions regarding such tests.
12.Written warning letters are to be removed from an employee’s record eighteen
(18) months after the issuance of the said letter, provided that the offense
involved has not been repeated within the 18-month period.
13.The Company agrees that if during the life of this agreement the facility
covered by this agreement is sold, leased, transferred or assigned, the Company
shall inform the purchaser, lessee, transferee or assignee of the exact terms of
this agreement. Bristol Metals, LLC shall not assign this collective bargaining
agreement to another party without the prior written consent of the Union, which
consent shall not be unreasonably withheld, conditioned of delayed.




--------------------------------------------------------------------------------



14.Up to three (3) representatives of the Local Union may address hourly new
hires during the new employee orientation process.
15.The Company agrees to provide an annual $200.00 re-imbursement tool allowance
to Maintenance and Preventive Maintenance personnel in Class 6 and Class 7.
16.The Company agrees that if the Pipe Fitters who worked in the Fab Building do
not come back to their work/location, and is used for other work, those jobs and
employees will be recognized as USW bargaining unit employees.


ARTICLE 20 - Group Insurance
Bargaining Unit employees will be eligible for whatever insurance programs the
Company’s hourly non-bargaining unit employees are eligible, subject to
applicable provisions of the parties Supplemental Agreement dated December 9,
2004 (details shall be contained in booklets to be published and distributed to
employees following the execution of this Agreement.)
If you have medical coverage and want dental coverage, you must cover the same
dependents on dental as medical. For example, you can’t have family medical and
EE only dental or EE + 1 dental. You can elect medical without dental or dental
without medical. Dental rates are higher for dental only coverage.


See APPENDIX “B” for how the weekly medical/ dental rates will be calculated.


ARTICLE 21 - Pension Agreement
Consistent with the provisions of the preceding Agreement in this reward, and in
order to enable compliance with the law, the Company is authorized to make
required changes in the Pension Plan now in effect to comply with current law.


ARTICLE 22 - Vocational Training
The Company agrees to pay the entire cost of vocational training for any
employee who successfully completes a related course of study in any bona fide
vocational or correspondence school provided that such employee gives advance
notice to the Company of his desire to take a course of study and both the
course of study and the school are approved by the Company in advance. Any
employee taking such a course of study must furnish to the Company satisfactory
evidence of having successfully completed it in order to receive reimbursement
from the Company for the cost of the course. In addition to vocational training,
the Company will maintain an apprenticeship program for maintenance to be
utilized to advance employees into maintenance as deemed necessary.


ARTICLE 23- Jury Duty
An employee who is called to serve on jury duty during a regularly scheduled
workday shall be paid by the Company for such time lost from work thereby, the
difference between the amount received by him for such service and the amount he
would have earned at work, it being the intent of the parties that this sentence
provides no more or no less than that required by the current laws of the State
of Tennessee. In the event such laws are changed, modified, or become invalid
during the term of this Agreement, the parties agree to meet for the purpose of
discussing the effect of such change, modification, or invalidation.
It shall be a condition of the foregoing that an employee notify the Company at
the time he is called to such duty; that an employee so serving secure from the
Clerk of Court and submit to the Company certification of the days he served,
the amount he was paid, and the time he was released.
Any employee who is released from jury duty, after having served less than three
(3) hours, will be required to report for the remainder of first shift or at
their regularly scheduled starting time if working 2nd or 3rd shift. Third shift
employees will be excused without pay from work for the shift immediately
preceding any day of jury service unless the employee elects to work.


ARTICLE 24 - Bereavement Leave
In the event an employee is absent on a scheduled work day as a result of a
death in the immediate family
i.e. the employee’s wife, husband, parents, or children (including those legally
adopted and stepchildren), grandparents, brothers, sisters, mother-in-law or
father-in-law, he shall be paid one (1) day pay at his regular straight - time
rate for each day lost up to a maximum of three (3) days, one of which must be
the day of the funeral. In addition, employees will be paid one (1) day
bereavement at their regular straight time rate with regard to a death of a
brother in-law or sister in-law.
Unpaid leaves to attend the funeral of relatives not members of the immediate
family will be considered on a case-by-case basis.




--------------------------------------------------------------------------------



ARTICLE 25 - Termination
All provisions of this Agreement shall remain in full force and effect through
July 31, 2019, and at midnight on said date this contract shall expire.
IN WITNESS WHEREOF, the Company and the Union affix their signatures to this
Agreement on the _______ day of________,__________.






--------------------------------------------------------------------------------



United Steelworkers, AFL-CIO/CLC
 
Bristol Metals, LLC
Bristol, TN
 
 
By:
 
By:
 
 
/s/ Leo W. Gerard
 
/s/ Kyle Pennington
 
 
Leo W. Gerard
 
Kyle Pennington
 
 
International President
 
President
 
 
 
 
 
 
 
/s/ Stanley Johnson
 
/s/ Carl Devine
 
 
Stanley Johnson
 
Carl Devine
 
 
International Secretary-Treasurer
 
Director Manufacturing Operations
 
 
 
 
 
 
 
/s/ Thomas M. Conway
 
/s/ Mike Osborne
 
 
Thomas M. Conway
 
Mike Osborne
 
 
International Vice President, Administration
 
Director Manufacturing Operations
 
 
 
 
 
 
 
/s/ Fred Redmond
 
/s/ Josh Ringley
 
 
Fred Redmond
 
Josh Ringley
 
 
International Vice President, Human Affairs
 
Director Business Operations
 
 
 
 
 
 
 
/s/ Daniel Flippo
 
/s/ Jim Hertz
 
 
Danial Flippo
 
Jim Hertz
 
 
Director District 9
 
Comptroller
 
 
 
 
 
 
 
/s/ Sheila Harris
 
/s/ Lee Ellis
 
 
Sheila Harris
 
Lee Ellis
 
 
Sub-District Director
 
Human Resources Manager
 
 
 
 
 
 
 
Local Union Negotiating Committee:
 
 
 
 
By:
 
 
 
 
/s/ Steve Lewis
 
 
 
 
Steve Lewis
 
 
 
 
President Local 4586
 
 
 
 
 
 
 
 
 
/s/ Kenneth Barnhart
 
 
 
 
Kenneth Barnhart
 
 
 
 
 
 
 
 
 
/s/ Michael McClain
 
 
 
 
Michael McClain
 
 
 
 
 
 
 
 
 
/s/ Don Pickel
 
 
 
 
Don Pickel
 
 
 
 
 
 
 
 
 
/s/ Josh Pickel
 
 
 
 
Josh Pickel
 
 
 
 











--------------------------------------------------------------------------------



APPENDIX “A”
Classification
2015
2016
2017
2018
2019
1
12.93
13.31
13.71
14.13
14.55
2
14.45
14.88
15.33
15.79
16.26
2+
15.05
15.50
15.97
16.44
16.94
3
16.43
16.92
17.43
17.95
18.49
3+
17.11
17.62
18.15
18.70
19.26
4
17.88
18.42
18.97
19.54
20.13
4+
18.63
19.19
19.76
20.36
20.97
5+
18.75
19.32
19.90
20.49
21.11
6
18.83
19.39
19.97
20.57
21.19
7
19.29
19.87
20.47
21.08
21.71



APPENDIX “B”
Changes in Synalloy Corporation’s Health Benefits Effective February 1, 2015
Starting in 2010 whereby the employee contributions will be based on the total
cost of our group medical per employee. Each of the four tiers of employee
contributions will be based on a percentage of the total cost per employee of
the health plan. This cost-sharing concept will be a partnership between
employees and the company to continue to provide excellent healthcare coverage
and to work together to control healthcare costs.
The cost per employee per year (PEPY) in 2014 was $12,204. This cost represented
a record high for our Company and it came as a result of many extraordinary
events during 2014. Going forward, the plan will call for employees to pay a
percentage of the PEPY cost as follows: Employee only - 18%; Employee +
Child(ren) - 18%; Employee + Spouse- 18% and Employee + Full Family - 18%. Our
company will transition into this by doing a step-up model that increases the
percentages over a four and a half year period to get to the final percentages
that are listed above:
For 2015, the employee contributions will be as follows:


Employee Contributions based on Tier % of $12,204.00
 
 
2015 Core Plan
Annual
Monthly
Weekly
 
 
EE Only 15%
$ 918.00
$ 76.50
$17.65
 
 
EE + Child(ren) 15%
$1,606.50
$133.88
$30.89
 
 
EE + Spouse 15%
$1,836.00
$153.00
$35.31
 
 
EE + Family 15%
$2,295.00
$191.25
$44.13

 
 
2015 Buy-Up Plan
Annual
Monthly
Weekly
 
 
EE Only 15%
$1,145.11
$ 95.43
$22.02
 
 
EE + Child(ren) 15%
$2,003.94
$166.99
$38.54
 
 
EE + Spouse 15%
$2,290.21
$190.85
$44.04
 
 
EE + Family 15%
$2862.77
$238.56
$55.05







--------------------------------------------------------------------------------



For years 2015 through 2019, the percentages are listed below. The employee
contribution is based on a percentage of the actual medical costs from the
previous year. That number will be calculated annually and can go up or down.
 
 
 
2015
2016
2017
2018
2019
 
 
EE Only
15%
16%
17%
18%
18%
 
 
EE + Child(ren)
15%
16%
17%
18%
18%
 
 
EE + Spouse
15%
16%
17%
18%
18%
 
 
EE + Family
15%
16%
17%
18%
18%







--------------------------------------------------------------------------------



INDEX BY PAGE & ARTICLE NUMBER
 
 
 
Cover Page
 
Pg. 1
Table of Contents
 
Pg. 2
Preamble
 
Pg. 3
Article 1 - Recognition
 
Pg. 3
Article 2 - Management
 
Pg. 5
Article 3 - Check Off Provisions
 
Pg. 6
Article 4 - Check Off Authorization
 
Pg. 10
Article 5 - No Discrimination
 
Pg. 12
Article 6 - Wages
 
Pg. 13
Article 7 - Shift Assignments & Preference
 
Pg. 17
Article 8 - Profit Sharing
 
Pg. 19
Article 9 - Vacations/Paid Time Off
 
Pg. 23
Article 10 - Hours of Work
 
Pg. 33
Article 11 - Holidays
 
Pg. 38
Article 12 - Seniority
 
Pg. 40
Article 13 - Absenteeism
 
Pg. 49
Article 14 - Safety and Health
 
Pg. 50
Article 15 - Shop Committee
 
Pg. 52
Article 16 - Grievance
 
Pg. 53
Article 17 - Leave Of Absence
 
Pg. 57
Article 18 - Supervisory Employees
 
Pg. 57
Article 19 - General
 
Pg. 58
Article20 - Group Insurance
 
Pg. 62
Article 21 - Pension Agreement
 
Pg. 63
Article 22 - Vocational Training
 
Pg. 63
Article 23 - Jury Duty
 
Pg. 64
Article 24 - Bereavement
 
Pg. 65
Article 25 - Contract Termination
 
Pg. 66
Contract Signatures
 
Pg. 67
Appendix “A”, Wage Rate Table
 
Pg. 68
Appendix “B”, Health Benefits
 
Pg. 69







